    Case 18-25801          Doc 16   Filed 10/03/18 Entered 10/03/18 23:35:58           Desc Imaged
                                    Certificate of Notice Page 1 of 3
Form ntchrgRq

                                UNITED STATES BANKRUPTCY COURT
                                      Northern District of Illinois
                                           Eastern Division
                                           219 S Dearborn
                                              7th Floor
                                          Chicago, IL 60604


                                    Bankruptcy Proceeding No.: 18−25801
                                                 Chapter: 7
                                            Judge: Janet S. Baer

In Re:
   Kathyann Woolfolk
   PO Box 1531
   Elgin, IL 60121
Social Security No.:
   xxx−xx−2528
Employer's Tax I.D. No.:


                             NOTICE OF HEARING ON DISMISSAL OF CASE
PLEASE TAKE NOTICE that a hearing will be held at:

                              100 S 3rd Street, Courtroom 240, Geneva, IL 60134

                                      on November 9, 2018 at 11:00 AM

TO CONSIDER AND ACT UPON THE FOLLOWING: The dismissal of your case for failure to file required
documents.




                                                      FOR THE COURT



Dated: October 1, 2018                                Jeffrey P. Allsteadt , Clerk
                                                      United States Bankruptcy Court
     Case 18-25801               Doc 16         Filed 10/03/18 Entered 10/03/18 23:35:58                                 Desc Imaged
                                                Certificate of Notice Page 2 of 3
Form ntchrgRq

                                            UNITED STATES BANKRUPTCY COURT
                                                  Northern District of Illinois
                                                       Eastern Division
                                                       219 S Dearborn
                                                          7th Floor
                                                      Chicago, IL 60604

In Re:
Kathyann Woolfolk                                                               Case No. : 18−25801
PO Box 1531                                                                     Chapter : 7
Elgin, IL 60121                                                                 Judge :    Janet S. Baer
SSN: xxx−xx−2528 EIN: N.A.



                                             FINAL NOTICE OF DEFICIENCY AND
                                              HEARING ON DISMISSAL OF CASE

      Section 521 of the Bankruptcy Code requires debtors to complete and file certain documents in their cases. Under Bankruptcy Rule
1007, the deadline for filing the completed documents is 14 days after the case is filed.
      The Clerk has determined that the 14−day deadline has passed in this case and you have failed to file or complete the following
required documents or request an extension of time to do so:

· Statement of Financial Affairs (Form 107/207).
· Schedule A−B (Form 106A/B).
· Schedule C (Form 106C).
· Schedule D (Form 106D).
· Schedule E/F (Form 106E/F).
· Schedule G (Form 106G).
· Schedule H (Form 106H).
· Schedule I (Form 106I).
· Schedule J (Form 106J).

       Under 11 U.S.C. § 521(i) of the Bankruptcy Code, this case will be dismissed for failure to file the above documents within 45 days
after the date of the filing of the petition. If you wish to prevent the dismissal of this case, you or your attorney must appear at the hearing in
this matter on the date in the attached notice.
If you are represented by an attorney, please contact your attorney for guidance.

                                                                          FOR THE COURT

Dated: October 1, 2018                                                    Jeffrey P. Allsteadt, Clerk
                                                                          United States Bankruptcy Court
           Case 18-25801           Doc 16       Filed 10/03/18 Entered 10/03/18 23:35:58                         Desc Imaged
                                                Certificate of Notice Page 3 of 3
                                               United States Bankruptcy Court
                                               Northern District of Illinois
In re:                                                                                                     Case No. 18-25801-JSB
Kathyann Woolfolk                                                                                          Chapter 7
         Debtor
                                                 CERTIFICATE OF NOTICE
District/off: 0752-1                  User: dsirmons                     Page 1 of 1                          Date Rcvd: Oct 01, 2018
                                      Form ID: ntchrgRq                  Total Noticed: 4


Notice by first class mail was sent to the following persons/entities by the Bankruptcy Noticing Center on
Oct 03, 2018.
db             +Kathyann Woolfolk,   PO Box 1531,   Elgin, IL 60121-1531

Notice by electronic transmission was sent to the following persons/entities by the Bankruptcy Noticing Center.
27075836       +E-mail/Text: g17768@att.com Oct 02 2018 03:14:01     AT&T,   Bankruptcy Department,
                 PO Box 769,   Arlington TX 76004-0769
27075855       +E-mail/Text: comedbankruptcygroup@exeloncorp.com Oct 02 2018 03:16:49
                 Commonwealth Edison Co,   3 Lincoln Center,   Attn: Bankruptcy Section,
                 Oak Brook Terrace IL 60181-4204
27075856       +E-mail/Text: bankrup@aglresources.com Oct 02 2018 03:13:45     NICOR Northern Illinois Gas,
                 Attention Bankruptcy & Collections,   PO Box 549,   Aurora IL 60507-0549
                                                                                            TOTAL: 3

             ***** BYPASSED RECIPIENTS (undeliverable, * duplicate) *****
27075852          ATG Credit LLC
27075839          Advocate Sherman Hospital
27075854          Associate Bank NA
27075837          Chrystler capital
27075842          Drive Time
27075840          Dupage Medical Group NWHCA
27075838          Geico Casualty Company
27075843          IICNS-Integrated Imaging Consultants PLLC
27075841          MCSH of Prairie Stone LLC
27075850          Natural Way
27075851          Northwest Health Care Association
27075848          Promonent Ear, Nose and Throat
27075846          Suburban Lung Association
27075845          Suburban Surgical Care Specialist
27075847          Surgery Group
27075849          U Verse
27075844          US Department of Education
27075853          West Dundee Police Department
                                                                                                                   TOTALS: 18, * 0, ## 0

Addresses marked ’+’ were corrected by inserting the ZIP or replacing an incorrect ZIP.
USPS regulations require that automation-compatible mail display the correct ZIP.

Transmission times for electronic delivery are Eastern Time zone.


I, Joseph Speetjens, declare under the penalty of perjury that I have sent the attached document to the above listed entities in the manner
shown, and prepared the Certificate of Notice and that it is true and correct to the best of my information and belief.
Meeting of Creditor Notices only (Official Form 309): Pursuant to Fed. R. Bank. P. 2002(a)(1), a notice containing the complete Social
Security Number (SSN) of the debtor(s) was furnished to all parties listed. This official court copy contains the redacted SSN as required
by the bankruptcy rules and the Judiciary’s privacy policies.
Date: Oct 03, 2018                                            Signature: /s/Joseph Speetjens

_

                                      CM/ECF NOTICE OF ELECTRONIC FILING

The following persons/entities were sent notice through the court’s CM/ECF electronic mail (Email)
system on October 1, 2018 at the address(es) listed below:
              Elizabeth C Berg   bergtrustee@baldiberg.com, eberg@iq7technology.com,jmanola@baldiberg.com
              Patrick S Layng   USTPRegion11.ES.ECF@usdoj.gov
                                                                                            TOTAL: 2
